Case 3:21-cv-30058 Document 1-9 Filed 05/19/21 Page 1 of 4




                  EXHIBIT G
               Case 3:21-cv-30058 Document 1-9 Filed 05/19/21 Page 2 of 4



                           COMMONWEALTH OF MASSACHUSETTS
                                                                                          SUPERIOR COURT
                            OFFICE OF THE DISTRICT ATTORNEY                               TEL: 413-747-1000




   •
                                   HAMPDEN DISTRICT                                       FAX: 413-781-4745

                                           HALL OF JUSTICE                           SPRINGFIELD DISTRICT COURT
                                                                                          TEL:413-747-1001
                                           50 STATE STREET
ANTHONY D. GULLUNI                                                                        FAX: 413-747-5628
                                  SPRINGFIELD, MASSACHUSETTS 01102
 DISTRICT ATTORNEY




       December 2, 2020

       Commissioner Cheryl Clapprood
       Springfield Police Department
       130 Pearl Street
       Springfield, Massachusetts O1105

       RE: I11vestigatio11 of the Springfield, Massachusetts Police Depart111e11t's Narcotics
             Bureau, Department of Justice Report, dated July 8, 2020

       Dear Commissioner Clapprood:

               By letters, dated August 19, 2020 and September 9, 2020, I made demand, pursuant
       to 5 U.S.C. § 301, and the prescribed Department of Justice Touhy-regulations found at 28
       C.F.R. § 16.21 et. seq., for the production or disclosure of "false" or "falsified" Springfield
       Police Department reports and attendant photographs or video/digital images generally
       categorized in the publicly released Department of Justice Report, dated July 8, 2020,
       entitled Investigation of the Springfield, Massachusells Police Department's Narcotics
       Bureau ("Report"), co-authored by the United States Department of Justice's Civil Rights
       Division and the United States Attorney's Office for the District of Massachusetts. I sought
       disclosure of any responsive records or papers to assist me in the exercise of my
       constitutional, statutory, and ethical obligations to the citizens of Hampden County,
       including charged individuals in pending and post-conviction criminal matters in the courts
       of the Commonwealth.
               On October 29, 2020, the Department of Justice, through the United States Attorney
       for the District of Massachusetts, Andrew E. Lelling, declined to disclose any documents
       to my office. United States Attorney Lelling's letter stated that the requested information
       "belong[ed] to and originate[d] with the Springfield Police Department (SPD). SPD
       produced these documents to the USAO pursuant to a confidentiality agreement as part of
       our civil pattern or practice investigation. Because these documents are available from
       SPD - a department with which your office likely works daily- they should not be sought
       from the USAO".
               As you know, as district attorney, I am sworn to uphold the state and federal
       constitutions, and I am required to disclose material, exculpatory evidence in my custody
       or control, to a defendant, even without a request from the defendant. Committee for Pub.
       Counsel Servs. v. Allomey Gen., 480 Mass. 700, 731 (2018); Brady v. Maryland, 373 U.S.
       83, 87 (1963), Commonwealth v. Ayala, 481 Mass. 46, 56 (2018). See Commonwealth v.




                                                      I
       Case 3:21-cv-30058 Document 1-9 Filed 05/19/21 Page 3 of 4




Bing Sia[ Liang, 434 Mass. at 134-135, citing United States v. Agurs, 427 U.S. 97, 106-
108 (1976) (prosecutors' duty to disclose exculpatory evidence not limited to cases where
there is a request for such evidence); Commonwealth v. Beal, 429 Mass. 530,531 (1999)
(prosecutors' duty to disclose extends to information in their possession or in possession of
persons subject to their control).See also Mass. R. Crim. P. 14, as appearing in 442 Mass.
1518 (2016). In addition, ethical obligations "may require a prosecutor to undertake some
procedural and remedial measures as a matter of obligation," in the exercise of his
discovery obligations. Mass. R. Prof. C. 3.8, Special Responsibilities of a Prosecutor, 3.8
(d), (g), (i), and (j) and Comment 1.
         The Executive Summary of the July 8, 2020 Report of the Investigation of the
Springfield, Massachusetts Police Department's Narcotics Bureau, Report at 3, states that
investigators jointly from the Department of Justice's Special Litigation Section of the
Civil Rights Division and the United States Attorney's Office for the District of
Massachusetts, conducted a comprehensive review of 114,000 pages of Springfield Police
Department documents, including an unspecified number of "incident reports" and
"investigative reports". Notably, Report at 9, the Report states that investigators sought
and received 1,700 prisoner injury files, 26,000 arrest reports and over 700 use-of-force-
reports created from 2013 through 2019. More specifically, Report at 9, the Report states
that investigators reviewed 5,500 arrest reports and 10 use-of-force reports from the
Springfield Police Department's Narcotics Bureau from 2013-2018.                       Found by
investigators, Report at 2, were "examples where Narcotics Bureau officers falsified
reports to disguise or hide their use of force[;]" and Report at 16, " ... a pattern or
practice ... [where] officers made false reports that were inconsistent with other available
evidence, including video and photographs ... " This information is deemed to have
contributed to the investigators' conclusion, Report at 2, that "there is reasonable cause to
believe that Narcotics Bureau officers engage in a pattern or practice of excessive force in
violation of the Fourth Amendment of the United States Constitution." 1
         My office did not conduct or participate in the investigation with the Department
of Justice's Specialized Litigation Unit of the Civil Rights Division or the United States
Attorney for the District of Massachusetts, and therefore, does not have knowing custody
or control of the Springfield Police Department officers' reports deemed false or falsified.
The Report's investigation spanned twenty-seven months from its initiation to the release
of its findings. The SPD's production or disclosure of "false" or "falsified" Springfield
Police Department reports and attendant photographs or video/digital images originating
are necessary to meet the constitutional, statutory, and ethical obligations of my office.
           Thus, I request from you, the following:
              (1) A copy of all Springfield Police Department reports, including incident
            reports, investigative reports, arrest reports, use-of-force reports, or contents of a


1
  While I recognize that the authors of the Report note that investigators did not serve "as
a tribunal to make factual findings and legal conclusions binding on, or admissible in, any
court" see Report at 2, n.2, the reported findings of unconstitutional law enforcement
conduct, as described in the twenty-eight page Report, suggest the documents supporting
these findings may contain potentially exculpatory material as that term is legally
understood, and is subject to my mandatory review to effectively meet the constitutional,
statutory, and ethical obligations of my office.



                                                2
        Case 3:21-cv-30058 Document 1-9 Filed 05/19/21 Page 4 of 4




          "prisoner injury file" (as described in the Report, at 7), where Narcotics Bureau
          officers "falsified reports to disguise or hide their use of force";
            (2) A copy of all Springfield Police Department reports, including incident
          reports, investigative reports, arrest reports, use-of-force reports, or contents of a
          "prisoner injury file" (as described in the Report, at 7), " ... [where] officers made
          false reports that were inconsistent with other available evidence, including video
          and photographs ... ", and;
            (3) A copy of all photographs, or video/digital material that is inconsistent with
          any Springfield Police Department officers' reports, including incident reports,
          investigative reports, arrest reports, use-of-force reports, or contents of a
          "prisoner injury file" (as described in the Report, at 7).
      My request for these documents "reflects ... the need for prosecutors to learn of
potential impeachment information regarding all the investigating agents and employees
participating in the cases they prosecute, so that they may consider whether the information
should be disclosed to defense counsel under the Brady and Giglio line of cases." In the
Matter of a Grand Jury Proceeding, 485 Mass. 641, 660 (2020). If possible, I respectfully
request production of the "false" or "falsified" reports as described above as soon as
possible or by December 22, 2020.
        There is no other reasonable means available to my office to obtain the production
or disclosure of the "false" or "falsified" Springfield Police Department reports and
attendant photographs or video/digital images, as cited in the July 81h Report. Should you
not be able to fulfill my request, please notify me immediately.



Sincerely,



Anthony D. Gulluni
District Attorney
Hampden District




cc: Edward Pikula, City Solicitor




                                               3
